Citation Nr: 1112865	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  03-23 745	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected herniated nucleus pulposus at L4-5 and L5-S1.

2.  Entitlement to service connection for a gastrointestinal disability, to include gastritis, gastroesophageal reflux disease (GERD), and hiatal hernia.

3.  Entitlement to service connection for a bilateral foot disability, to include bilateral bone spurs.

4.  Entitlement to service connection for a respiratory disability, to include bronchitis.

5.  Entitlement to service connection for a sinus disability, to include sinusitis, and as secondary to service-connected postoperative right myringotomy and otitis media.

6.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the cervical spine.

7.  Entitlement to a compensable disability rating for postoperative right myringotomy and otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976 and from April 1990 to September 1998.  He had additional service in a Reserve component.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The appeal was subsequently transferred to the RO in Jackson, Mississippi.

In January 2004, the Veteran presented testimony at a personal hearing conducted at the New Orleans RO before a Veterans Law Judge who is no longer employed by the Board.  A transcript of this personal hearing is in the Veteran's claims folder.

In an August 2004 decision, the Board denied service connection for a bladder tumor, a chronic urinary tract infection, and a chronic right knee disability.  The Board also determined that new and material evidence had been submitted to reopen a claim of entitlement to service connection for sinusitis, and denied a rating in excess of 20 percent for left shoulder acromioclavicular separation and degenerative joint disease.  Additionally, the Board remanded the issues which are listed on the title page and also the issues of entitlement to service connection for arthritis of the hands and for the residuals of a left middle finger laceration, and entitlement to a disability rating in excess of 40 percent for a herniated nucleus pulposus at L4-5 and L5-S1.  In a June 2008 decision, the Appeals Management Center (AMC) granted service connection for degenerative changes at the metacarpophalangeal joint of the first finger of the right and left hand, evaluated as 10 percent disabling for each hand.  As this represents a full grant of benefits sought, that issue is no longer on appeal.  

In May 2009, the Board remanded the issues on appeal to afford the Veteran another hearing before a member of the Board.  In September 2010, the Veteran presented testimony at a personal hearing conducted at the Jackson RO before the undersigned.  A transcript of this personal hearing is also in the Veteran's claims folder.  During this hearing, the Veteran withdrew the issues of entitlement to service connection for the residuals of a left middle finger laceration and entitlement to a disability rating in excess of 40 percent for a herniated nucleus pulposus at L4-5 and L5-S1.  Accordingly, the Board considers the appeal of these two issues to be withdrawn and they are no longer in appellate status.  38 C.F.R. § 20.204 (2010).  

In an undated deferred rating decision that was associated with the claims file following a June 2008 rating decision, the issues of entitlement to service connection for a left elbow disorder and entitlement to increased ratings for service-connected right ear hearing loss and BPH (benign prostatic hypertrophy) were referred to the RO after completion of the appeal issues.  The forgoing issues have been raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a gastrointestinal disability, bilateral foot disability, respiratory disability, sinus disability, as well as the rating issues concerning service-connected degenerative disc disease of the cervical spine and the postoperative right myringotomy and otitis media are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

The Veteran has degenerative joint disease of the right hip that is as likely as not attributable to his active military service.


CONCLUSION OF LAW

Degenerative joint disease of the right hip was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  In this case, the Veteran filed his claim in August 2001 before the amendments went into effect.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310 (2006), which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a right hip disability.  The Veteran testified that he had a problem with his right hip on active duty that has not gone away.  He did not recall a particular injury to his right hip but he thought it might be related to playing football.  The Veteran also contended that it might be related to walking up and down ladders on ships.  Additionally, he has indicated that his right hip might be related to his service-connected back disability.  

The Veteran's service treatment records reflected that he reported pain in his right hip in October 1997.  

Following his separation from service, the Veteran underwent a VA examination in November 2002.  The examiner stated that the Veteran's right hip pain was located at the posterior superior iliac spine area, not in his hip joint.  During a November 2004 VA examination, the Veteran was observed to have right radicular pain to his hip and with some numbness in his right great toe.  During a February 2005 VA examination, the examiner observed that an x-ray of the hips was negative.  The examiner referenced an April 1993 service treatment record which indicated that the Veteran's right hip pain was related to his back.  

During a November 2005 VA examination, an x-ray reflected mild degenerative changes.  The diagnoses were mild degenerative changes, limitation of the motion of the hips, and mild limitation of repetitive movement of abduction of the right hip.  The examiner remarked that the locations of the hip pain in some instances seem to be at sites other than the hip joint itself, yet the pain was precipitated by hip movement.  The examiner commented that reference would have to be made to the service treatment records to determine if the Veteran was complaining of pain or was treated for pain when he stated it began in the 1970s.  

In January 2008, the Veteran underwent another VA examination wherein his low back and right hip were evaluated.  The diagnosis was degenerative joint disease of the right hip with most of the pain on range of motion originating in the lumbar spine.  When answering the question "is the disability of the Veteran's right hip related to a period of service in the military?" the response was "his generalize arthritis that he developed in the service."  

The Board finds that there is sufficient evidence of record to conclude that the Veteran has a right hip disability that is related his military service.  As noted previously, degenerative joint disease has been diagnosed based on x-ray evidence.  Additionally, the Veteran has provided seemingly credible lay testimony in regards to experiencing right hip pain during active service and since that time.  Moreover, the January 2008 VA examiner indicated that the Veteran's right hip arthritis developed during his military service.  The only other competent medical evidence addressing the origin of the Veteran's right hip pain tends to indicate that it is related to his lumbar spine for which he has a service-connected disability.  In consideration of this evidence, and when resolving reasonable doubt in favor the Veteran, the Board finds that the Veteran has degenerative joint disease of the right hip that is as likely as not attributable to his active military service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  Accordingly, the Board concludes that service connection for degenerative joint disease of the right hip is warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for degenerative joint disease of the right hip is granted.


REMAND

The Board finds that additional development is warranted for the remaining issues on appeal:  entitlement to service connection for a gastrointestinal disability; entitlement to service connection for a bilateral foot disability; entitlement to service connection for a respiratory disability; entitlement to service connection for a sinus disability; entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the cervical spine; and entitlement to a compensable disability rating for postoperative right myringotomy and otitis media.  These claims must therefore be remanded to the AOJ.

Gastrointestinal Disability

The Veteran contends that he has had digestive problems since his first period of service in the 1970s that have continued to the present.  Service treatment records dated in 1997 reflected treatment for gas, indigestion, and chronic gastritis.  Following his separation from service, a June 2002 VA treatment entry showed complaints of chronic diarrhea and gas.  In January 2004, he reported heavy bloating, gas, and diarrhea.

In February 2005, the Veteran underwent a VA examination.  Imaging studies revealed a small hiatal hernia but no evidence of gastroesophageal reflux was observed.  The examiner opined that the Veteran did not have any significant disability due to his history of gastritis during service. 

The Board observes that a remand for another VA examination is necessary.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  Although at the time of the February 2005 VA examination there was no evidence of gastroesophageal reflux, the examiner did not opine as to the relationship, if any, between the finding of hiatal hernia and the Veteran's periods of service.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issue on appeal has been expanded to more accurately reflect the Veteran's contentions.  Moreover, it is not clear from the current evidence of record whether the hiatal hernia is related to the Veteran's current complaints of gas, GERD, diarrhea, bloating, and belching.  Therefore, a remand is necessary for an adequate VA examination that fully addresses the Veteran's contentions.  


Bilateral Foot Disability

The Veteran testified during his hearings that in-service x-rays showed bone spurs.  Further, he recalled injuring his feet when exercising.  The Board has expanded the Veteran's claim to include a bilateral foot disability to more accurately reflect his intentions.  See Clemons, 23 Vet. App. at 1.

The service treatment records reflected that in June 1992, the Veteran reported left foot pain.  An x-ray was negative.  In April 1998, he again reported left foot pain and rule out fracture was indicated.  

Following his separation from service, a November 2004 VA x-ray of the feet was normal.  In November 2005, the Veteran underwent a VA examination wherein no calcaneal heel spur was seen on x-ray.  Right heel pain probably due to plantar fasciitis, strain with intermittent pain of the first metatarsophalangeal joints of the bilateral feet on ambulation, bilateral pes planus, and slight clawing of the fourth toe bilaterally with corn formation on dorsum of proximal interphalangeal joints of the fourth toes were diagnosed.  No opinion was provided regarding the etiology of any diagnosis.

The Veteran was observed to have plantar fasciitis in a December 2006 VA treatment entry.  A November 2007 VA x-ray showed no gross abnormalities of the Veteran's feet.  

In January 2008, a VA examiner reviewed the Veteran's claims file.  He noted that the Veteran had left foot treatment during service, that his October 1998 clinical examination of the feet was normal, and that he reviewed the November 2005 VA examination report as well as the October 2007 x-rays.  The examiner opined that based on the review of the evidence of record, he could not find any evidence of bilateral bone spurs or current disability of the feet which could be linked to service.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  Although the examiner indicated he reviewed the claims file and referenced certain items of evidence, he did not provide a rationale for his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Therefore, a remand is necessary for a VA examination that provides a sufficient rationale for any conclusions reached.  

Respiratory Disability

The Veteran testified that he was given inhalers and had difficulty breathing during his second period of service.  This service treatment records contained findings in 1993 of URI (upper respiratory infection) and findings in 1997 of URI, shortness of breath on exertion, chest pain, and bronchitis.  

The Veteran underwent VA examinations in November 2004 and February 2005 wherein no current diagnosis was made.  Specifically, the February 2005 VA examiner indicated that the Veteran did not have a significant abnormality on PFT (pulmonary function tests) and has never had a diagnosis of asthma.  The examiner felt that the Veteran's history of bronchitis was acute in nature without any significant residual effect on occupation or ADLs (activities of daily living).  

The Board observes that following the February 2005 VA examination, he received respiratory therapy at the VA in March 2008.  There was a notation that the Veteran had basic spirometry with bronchodilator done in March 2008 but the results are not of record.  An April 2008 VA treatment entry reflected that the Veteran had dyspnea that was related to both exercise and singing.  His chest x-ray was normal.  His PFTs showed improvement with albuterol.  There was no obstructive disease.  

The Board observes that the Veteran's claim was denied in part based on the lack of a current disability.  However, his April 2008 reports of dyspnea and notation that his PFTs showed improvement with treatment indicate that he might have a current disability.  The Board concludes that because there is an indication that the Veteran might now have a diagnosed disability related to his complaints of shortness of breath, a remand is necessary for a VA examination to determine whether the Veteran has a current respiratory disability and, if so, whether it is related to his service.  

Sinus Disability

The Veteran testified that he has had sinusitis since service.  He appears to also contend that he has sinusitis that is secondary to his service-connected postoperative right myringotomy and otitis media.

The Board observes that the Veteran has not been provided with a duty to notify and assist letter that addresses his claim on a secondary basis.  In addition, the Veteran has not been provided with the new laws and regulations pertinent to his claim on this basis.  In September 2006, while this appeal was pending, this regulation was amended; therefore, on remand, the RO should provide the Veteran with both the old version of the regulation prior to the amendment and the new version.  38 C.F.R. § 3.310(a) (2006) and 38 C.F.R. § 3.310(b) (2010).  Thus, on remand, the Veteran should be sent an updated notice letter.  However, as noted in the decision, the prior version of § 3.310 is applicable to the Veteran's claim.

The service treatment records contained many findings of sinusitis.  However, VA examinations dated in November 2004 and February 2005 found no current diagnosis of sinusitis.  

During his December 2007 VA examination, the Veteran was diagnosed with chronic rhinosinusitis.  No opinion was provided regarding the etiology of this disability.  

The Board concludes that a remand is necessary to obtain an adequate VA examination that addresses the relationship, if any, between the in-service findings of sinusitis and his most recent diagnosis of chronic rhinosinusitis, to include any relationship to his service-connected postoperative right myringotomy and otitis media.  Barr, 21 Vet. App. at 312.  


Degenerative Disc Disease of the Cervical Spine

During his September 2010 hearing, the Veteran testified that his service-connected degenerative disc disease of the cervical spine had increased in severity since his most recent January 2008 VA examination.  In particular, he indicated that his cervical spine was more limited in motion, especially on his left side, and that he was in constant pain.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  Accordingly, a remand is necessary for a VA examination to ascertain the current severity of the Veteran's service-connected cervical spine.

The Board observes that service connection for degenerative disc disease of the cervical spine was initially granted in the April 2002 rating decision with an effective date of August 31, 2001.  During the pendency of this appeal, VA issued new schedular criteria for rating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, which became effective September 23, 2002.  VA subsequently amended the rating schedule again for evaluating disabilities of the spine, contained in 38 C.F.R. § 4.71a, which became effective on September 26, 2003.  The new criteria for evaluating service-connected spine disabilities are codified at currently designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  However, the Board notes that consideration under the revised schedular criteria should not be undertaken before such criteria became effective.  The effective date rule contained in 38 U.S.C.A. § 5110(g) prevents the application of a later, liberalizing law to a claim prior to the effective date of the liberalizing law.  

The Veteran was initially rated under 38 C.F.R. § 4.71a, Diagnostic Code 5290, which assigned a 10 percent rating for slight limitation of motion of the cervical spine, a 20 percent rating for moderate limitation of motion of the cervical spine, and a 30 percent rating for severe limitation of motion of the cervical spine.  

Prior to September 23, 2002, degenerative disc disease or intervertebral disc syndrome was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which provided for a 10 percent rating for mild intervertebral disc syndrome, a 20 percent rating for moderate intervertebral disc syndrome with recurring attacks, and a 40 percent evaluation for severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent evaluation was warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.

Effective September 23, 2002, until September 26, 2003, Diagnostic Code 5293 provided that intervertebral disc syndrome (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  A 10 percent disability evaluation was assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 weeks.  A 20 percent disability evaluation was contemplated for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 weeks.  A 40 percent disability evaluation was contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 weeks.  A 60 percent disability evaluation was contemplated for incapacitating episodes having a total duration of at least six weeks during the past 12 weeks. 

An incapacitating episode was defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id.  Note (2).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule established a General Rating Formula for Diseases and Injuries of the Spine and a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. Reg. 51454-58 (Aug. 27, 2003).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability evaluation is warranted for unfavorable ankylosis of the entire spine.  

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Further, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Although it appears that the Veteran was provided with the regulations in effect prior to September 23, 2002 and effective from September 23, 2002 until September 26, 2003, in the July 2003 SOC, it does not appear that he has been provided with the new version of the regulations.  Thus, he must be provided with these provisions on remand.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Moreover, the VA examiner must address the criteria in effect prior to September 23, 2002, from September 23, 2002 until September 26, 2003, and from September 26, 2003 until the present.  

Postoperative Right Myringotomy and Otitis Media

The Veteran testified that his service-connected postoperative right myringotomy and otitis media (hereinafter otitis media) causes hearing loss, tinnitus, and loss of balance.  The Board observes that the Veteran is rated under 38 C.F.R. § 4.87, Diagnostic Code 6200.  A 10 percent rating is warranted for chronic suppurative otitis media during suppuration or with aural polyps.  The Note states to evaluate hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, separately.

The Veteran is service-connected for tinnitus and right ear hearing loss, for which he has a pending claim for an increased rating.  However, left ear hearing loss is not service connected and there is no pending claim for such.  

A review of the most recent December 2007 VA audiological examination reflects that the Veteran's bilateral hearing loss and tinnitus is related to his service-connected otitis media.  The Board observes that the Veteran was denied service connection for left ear hearing loss in April 2002 because the audiometric readings did not meet the provisions of 38 C.F.R. § 3.385 (2010).  As shown by the December 2007 VA examination report, he now has left ear audiometric readings that meet the criteria.  However, this examination does not address any other potential manifestations of the Veteran's service-connected otitis media, to include his contentions that he has balance problems.  Accordingly, because there is an indication that the most recent VA examination does not reflect the current severity of the Veteran's disability, a remand is necessary for a new VA examination.  Schafrath, 1 Vet. App. at 589; 38 C.F.R. § 3.327(a).

It appears that the Veteran continues to receive regular treatment at VA facilities.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Send the Veteran an updated notice letter in connection with his claims on appeal.  The letter should include an explanation as to the information or evidence needed to establish a disability rating and an effective date for the service connection claims on appeal, as outlined in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the claim of service connection for a sinus disability, to include as secondary to service-connected postoperative right myringotomy and otitis media, the letter should inform him that before secondary service connection for any disability may be granted as a matter of law, service connection must be granted for the primary conditions he is claiming the disabilities are secondary to.  The Veteran should also be informed of the requirements for establishing secondary service connection under both the old and the new version of the regulation for secondary service connection.  38 C.F.R. § 3.310(a) (2006) and 38 C.F.R. § 3.310(b) (2010).

With regard to his claim for an increased rating for his service-connected degenerative disc disease of the cervical spine, the Veteran should be provided with current version of 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  He should also be provided with the provisions of any potentially applicable peripheral nerve codes that might be effected by the service-connected cervical spine degenerative disc disease under 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8519.

With regard to his claim for an increased rating for his service-connected postoperative right myringotomy and otitis media, the Veteran should be provided with notice stating that to substantiate the claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration; and examples of the types of medical and lay evidence that he may submit (or ask the VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

2.  Obtain the Veteran's more recent VA treatment records (since June 2008) and associate the records with the claims folder.

3.  Schedule the Veteran for a VA examination to evaluate his claim of service connection for a gastrointestinal disability, to include gastritis, GERD, and hiatal hernia.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for a gastrointestinal disability, to include gastritis, GERD, and hiatal hernia.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current gastrointestinal disability is causally or etiologically related to his symptomatology in military service (January 1973 to January 1976 and April 1990 to September 1998) as opposed to its being more likely due to some other factor or factors.  In particular, the examiner should comment on the 1997 findings of gas, indigestion, and chronic gastritis and their relationship, if any, to his hiatal hernia and current complaints of gas, indigestion, bloating, belching, GERD, and diarrhea.

4.  Schedule the Veteran for a VA examination to evaluate his claim of service connection for a bilateral foot disability, to include bilateral bone spurs.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for bilateral foot disability, claimed as bilateral bone spurs.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral foot disability is causally or etiologically related to his symptomatology in military service (January 1973 to January 1976 and April 1990 to September 1998) as opposed to its being more likely due to some other factor or factors.  In particular, the Board is interested in ascertaining the relationship, if any, between the in-service complaints of left foot pain and any current bilateral foot disability to include bone spurs and plantar fasciitis.  

5.  Schedule the Veteran for a VA examination to evaluate his claim of service connection for a respiratory disability, to include bronchitis.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for a respiratory disability.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current respiratory disability is causally or etiologically related to his symptomatology in military service (January 1973 to January 1976 and April 1990 to September 1998) as opposed to its being more likely due to some other factor or factors.  In particular, the Board is interested in ascertaining the relationship, if any, between the in-service findings of URI and bronchitis and any current respiratory disability.  The examiner should observe the March 2008 results of the basic spirometry with bronchodilator and the April 2008 VA treatment entry which reflected that the Veteran's PFTs showed improvement with albuterol.  

6.  Schedule the Veteran for a VA examination to evaluate his claim of service connection for a sinus disability, to include as secondary to service-connected postoperative right myringotomy and otitis media.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for a sinus disability, to include sinusitis and rhinosinusitis.

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current sinus disability is causally or etiologically related to his symptomatology in military service (January 1973 to January 1976 and April 1990 to September 1998) as opposed to its being more likely due to some other factor or factors.  

Moreover, the examiner should opine as to the relationship, if any, between the Veteran's service-connected postoperative right myringotomy and otitis media and any current sinus related disability, to include sinusitis and rhinosinusitis.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether any current sinus disability was either (a) proximately caused by or (b) proximately aggravated by (i.e., made chronically worse by) his service-connected postoperative right myringotomy and otitis media.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

7.  Schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected degenerative disc disease of the cervical spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected cervical spine.  The examiner should report all signs and symptoms necessary for rating the Veteran's cervical spine under the applicable rating criteria in effect prior to September 23, 2002, from September 23, 2002 until September 26, 2003, and from September 26, 2003 until the present.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, to include after repetitive testing pursuant to "DeLuca", as should any additional disability due to these factors.  The examiner should also comment as to the impact of the cervical spine on the Veteran's daily activities and his ability to maintain employment.  

The examiner should address whether the Veteran's cervical spine is productive of slight, moderate, or severe limitation of motion and define what is meant by such; the severity of the intervertebral disc syndrome to include whether there is any sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief; the duration of any incapacitating episodes of intervertebral disc syndrome; and whether any neurological manifestations are present.  

8.  Schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected postoperative right myringotomy and otitis media.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected postoperative right myringotomy and otitis media.  The examiner should report all signs and symptoms necessary for rating the Veteran's postoperative right myringotomy and otitis media under the applicable rating criteria.  

The presence of any associated hearing impairment and all other associated complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull should be noted.  Audiometric recordings should be made.  The examiner should also comment as to the impact of the postoperative right myringotomy and otitis media on the Veteran's daily activities and his ability to maintain employment.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to each examiner for review.  The claims files must be made available to and reviewed by the examiner prior to the examination.  A notation to the effect that this record review took place should be included in the examination reports.  

9.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner.

10.  When the development requested has been completed, along with any other necessary development, the remaining issues on appeal should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


